Citation Nr: 0425585	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma and 
if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  A hearing was held 
at the RO before the undersigned Veterans Law Judge in 
December 2003.

 
FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the portion of this claim decided herein has been developed 
and obtained.

2.  The veteran did not file a notice of disagreement within 
one year of his notification of the August 1983 rating 
decision that determined that service connection was not 
warranted for bronchial asthma.

3.  Evidence submitted since August 1983 bears directly and 
substantially upon the specific matter under consideration.


CONCLUSIONS OF LAW

1.  The RO's August 1983 determination is final.  38 U.S.C.A. 
§ 4005(c) (1982); currently 38 U.S.C.A. §§ 7104, 7105 (West 
2002).

2.  Evidence received subsequent to the RO's August 1983 
determination is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
bronchial asthma.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1983 rating decision, the RO denied entitlement 
to service connection for bronchial asthma as the evidence 
showed the disability was neither incurred in nor aggravated 
by his active military service.  The evidence considered by 
the RO consisted of the veteran's service medical records and 
his DD Form 214.  The veteran was notified of the 
determination, also in August 1983.  The letter included 
notification of his appellate rights but the veteran did not 
file a notice of disagreement within one year and, as such, 
no appeal was initiated.  See 38 U.S.C.A. § 4005(c) (1982).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

The veteran initiated his current claim in January 1999.  
During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

The veteran submitted a highlighted copy of his DD Form 214 
with his application to reopen in January 1999.  As this 
evidence was of record and considered at the time of the 
August 1983 determination, it is redundant and not new.  Also 
received is a January 1999 VA medical record, with addendum, 
reflecting the veteran was evaluated as a new patient for 
primary care.  The medical record indicates that the veteran 
suffered from asthma.  Medical evidence describing the 
veteran's current condition is not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  As such, the January 1999 VA medical record is not 
material evidence and do not serve to reopen the veteran's 
claim.  See 38 C.F.R. § 3.156(a) (2001).

The veteran has also submitted statements and testified at a 
hearing in support of his claim.  The veteran had asserted 
entitlement to service connection at the time of the August 
1983 determination and, as such, these statements are 
cumulative of evidence already of record.  See Bostain v. 
West, 11 Vet. App. 124 (Lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
is not new evidence); see also Hickson v. West, 11 Vet. 
App. 374 (1998) (Lay assertions cannot serve as the predicate 
to reopen a claim).  

But also associate with the veteran's claims folder since the 
August 1983 determination is a lay statement, dated in May 
2000, from the veteran's sister.  The sister indicated in her 
statement that the veteran's asthma had subsided when he was 
a teenager and he could do activities he could not enjoy as a 
child.  She indicated that he again had difficulty with 
physical activities when his asthma "started to act up" 
while he was on active duty.  The Board concludes that the 
lay statement is corroborative of the veteran's assertions 
that he did not have asthma attacks as a teenager and that 
his first attack as an adult was while he was on active duty.  
The additional evidence is also of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the additional 
evidence meets the regulatory definition of new and material 
evidence and the claim is reopened.

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the appellant's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), as to this aspect of the appeal.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bronchial asthma 
and, to that extent only, this appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is therefore in order.  This matter is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required.

A veteran will be considered in sound condition upon entering 
service except for noted defects.  See 38 U.S.C.A. § 1111 
(West 2002).  To rebut the presumption of soundness, clear 
and unmistakable evidence must demonstrate that the injury or 
disease existed before acceptance and enrollment in service 
and was not aggravated by such service.  Id.; see also 
VAOPGCPREC 3-2003 (July 16, 2003).  A preservice condition 
will be considered to have been aggravated by service when 
there is an increase in disability during service, unless the 
increase in disability is due to the natural progress of the 
condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2003).  An increase in severity is distinguished 
from the mere recurrence of manifestations of the pre-
existing injury or disease.  Evidence of temporary flare-ups 
symptomatic of an underlying preexisting condition, alone or 
without more, does not satisfy the level of proof required to 
establish an increase in disability.  Davis v. Principi, 276 
F.3d 1361 (Fed. Cir. 2002).

Here, the veteran and his sister have asserted that while the 
veteran had asthma as a child, he had not had an asthma 
attack for years preceding his enrollment into the military, 
and, as such, his military service aggravated the condition.  
These assertions, from laypersons, that the veteran's 
disability increased in severity while on active duty are not 
competent medical evidence of aggravation.  McIntosh v. 
Brown, 4 Vet. App. 553 (1993).  Instead, the assertions are 
merely competent lay evidence that the veteran had not had an 
asthma attack since the approximate age of 15.  A competent 
medical opinion is needed in the instant case to determine if 
the veteran's asthma increased in severity beyond the natural 
progression of the disease while on active duty.  As such, a 
decision on the merits of the claim would be premature at 
this time.

Therefore, this case is REMANDED for the following action:

1.  Obtain the veteran's medical records from the 
VA medical facility located in West Palm Beach, 
Florida, from January 1999 to the present.

2.  Schedule the veteran for the appropriate VA 
respiratory examination to determine whether the 
veteran's bronchial asthma was clearly and 
unmistakably (with high probability or reasonable 
certainty) not aggravated by his period of active 
duty.  Here, lay evidence reveals that the veteran 
had not suffered an asthma attack since about the 
age of 15 until while on active duty in January 
1980.  The examiner should indicate whether the 
veteran's bronchial asthma merely became 
symptomatic while on active duty or if the 
underlying bronchial asthma increased in severity, 
i.e. progressed at a greater rate than normally 
expected according to accepted medical authority. 

A complete rationale for all opinions offered 
should be provided.  If any medical opinion 
requested cannot be proffered on a medical 
scientific basis, and without invoking processes 
relating to guesses or judgments based upon mere 
conjecture, the examiner should clearly and 
specifically so indicate in the examination report.  
Send the claims folder to the examiner for review.

3.  Readjudicate the veteran's claim.  If the 
benefit sought remains denied, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case.  Thereafter, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



